 IRONWORKERS, LOCAL 45International Association of Bridge, Structural &Ornamental Ironworkers, Local 45 and WilliamHandley and Leonard Gibson and WilliamMcGuire and Thomas Cullinane and Frank Fregaand Richard Gilbert and Onofiro Samarelli andJoseph Bucci and Louis DiMascio and JohnnyDouglas and Building Contractors Association ofNew Jersey, Party to the Contract. Cases 22-CB-3343, 22-CB-3344, 22-CB-3347, 22-CB-3348,22-CB-3351, 22-CB-3357, 22-CB-3368, 22-CB-3392, and 22-CB-3401March 20, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 29, 1977, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding. Thereafter, the General Counsel andRespondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge only to the extent consistent herewith.1. The Administrative Law Judge concluded thatRespondent Local 45 has engaged in numerousviolations of Section 8(b)(l)(A) and (2) of the Act bydiscriminating against certain named nonmemberapplicants in the operation of its exclusive hiringhall.2He found that Respondent had committednumerous unfair labor practice violations by refer-ring its members to work in preference to thenonmember discriminatees named in the complaintwho had registered prior to the members. In eachI Respondent has excepted to Administrative Law Judge Mullin'sreferences to the prior Administrative Law Judge's decisions involvingRespondent in International Association of Bridge, Structural & OrnamentalIronworkers, Local 373 (Building Contractors Association of New Jersey), 232NLRB 504 (1977), and International Association of Bridge, Structural dOrnamental Ironworkers, Local 45 (Building Contractors Association of NewJersey), 232 NLRB 520 (1977), which, as of the date of Administrative LawJudge Mullin's Decision herein, were pending before the Board. It is clear,however, that Administrative Law Judge Mullin did not rely on those priorcases in making his findings of violations herein. We therefore find no meritto this exception.2 The Northern New Jersey District Council of Ironworkers is comprisedof various locals, including Respondent. Pursuant to a contractual agree-ment between the District Council and Building Contractors Association ofNew Jersey, Respondent operates an exclusive hiring hall.3 On July 28, 1972, a 5-year consent decree was issued by the UnitedStates District Court for the District of New Jersey in a Title VII actionbrought against, inter alia. the Northern New Jersey District Council of235 NLRB No. 14specific instance of a violation, the referred member'sname bore no special designation in the righthandcolumn of the referral books entitled "Remarks"which might have justified preferential treatment.3The Administrative Law Judge, as part of hisDecision, introduced into evidence as his own exhib-its certain appendixes prepared and submitted by theGeneral Counsel in a posthearing brief to theAdministrative Law Judge which contained summar-ies of the referral books of Respondent Local 45. It isclear that in finding specific violations herein theAdministrative Law Judge relied substantially on thesummaries provided by the General Counsel ratherthan on the actual referral records which wereintroduced into evidence. Examination of thosereferral books reveals that the General Counsel'ssummaries failed to denote certain instances in whichRespondent designated members as falling within theexcepted categories under the consent decree inmaking referrals.While we conclude that Respondent in fact hasengaged in a continuing and widespread pattern ofunlawful conduct against nonmember applicantswho registered at its hiring hall, we do so based uponour examination of the referral books themselves,placing no reliance on the General Counsel's sum-maries. In finding the specific violations which aredetailed in Appendix B attached hereto, we haveexcluded from consideration those instances in whichit appears from the referral books that Respondentseeks to justify nonchronological referrals of mem-bers by according them preferential referral designa-tions recognized by the consent decree. We haverelied solely on those referrals wherein members withno purported designations were given preferenceover the nonmember applicants found by the Admin-istrative Law Judge to have been discriminatedagainst. Accordingly, we find that Respondent LocalIronworkers and its five locals, including Respondent herein. The consentdecree provides that the referral system shall be operated by Respondent ona "nondiscriminatory basis without regard to membership or non-member-ship in the Union, and there shall be no discrimination against any personby reason of race or color." The consent decree, however, permnits the Unionto refer individuals out of chronological order in the following instances: (I)the contractor specifically requests an applicant, by name. who hadpreviously signed the referral list; (2) the applicant is a trainee or apprenticewithin the geographical jurisdiction of the local union; (3) the contractorrequests a specific individual to serve as foreman; (4) senior experiencedapplicants designated by the local union to act as stewards; (5) minoritiesrequested by contractors who are obligated to meet affirmative actionrequirements imposed by any governmental agency; and (6) employerrequisitions communicated during other than normal referral hours or onSaturdays, Sundays, or holidays. It appears that Respondent, when makingreferrals which purportedly fell within these classifications, generallydenoted such referrals by placing special designations in the "Remarks"column of its referral books.211 DECISIONS OF NATIONAL LABOR RELATIONS BOARD45 clearly violated Section 8(b)(l)(A) and (2) of theAct an indisputable number of 66 times4during theperiod from March 28, 1976, to February 22, 1977,5by according preferential treatment to its ownmembers over nonmember applicants.In addition to his findings of specific violations, theAdministrative Law Judge concluded that Respon-dent's designation of its own members as fallingwithin the excepted categories of "requested," "latecall," "call back,"6or "steward" was deceitful in atleast half of the total instances in which it made out-of-turn referrals based on such designations. TheAdministrative Law Judge supported his inference ofdeceit with detailed findings, apparently also drawnfrom the General Counsel's summaries, conclusivelyestablishing a pattern of grossly disparate designa-tion treatment for members vis-a-vis nonmembers inRespondent's referral registers. In this regard, hefound, inter alia, that Respondent made approxi-mately 495 referrals of its own members during theperiod March 28, 1976, to February 22, 1977, andthat, of this number, approximately 375 members, orabout 75 percent, were referred out of chronologicalorder under excepted categories.7While we do not find sufficient evidence to supportthe specific calculation in the Administrative LawJudge's finding that at least half of the aforemen-tioned designations were false, it is clear from theactual referral books that Respondent continuouslyand systematically designated its own members asfalling within excepted categories under the consentdecree and referred them out of turn almost to thepoint of so designating each and every memberreferred. Although nonmember signatories signifi-cantly outnumbered members in the referral books,they were seldom accorded preferential referralclassifications and were rarely referred to jobs out ofchronological order even if they were classifiedwithin excepted categories in the books.We agree with the Administrative Law Judge thatthe only reasonable evidentiary inference to bedrawn from the striking statistical contrast betweenI Specifically, a review of the referral books reveals that Respondentclearly violated the Act during the above period at least the followingnumber of times against each of the named nonmember discriminatees:Mario Colello (2); Lewis DiMascio (5); John Douglas (1) Frank Frega (6);Richard Gilbert (5); William Handley (8); George Hartung (4); RobertHartung (3); William McGuire (5); Onofiro Samarelli (11); RichardSheehan (I 1); and George White (5). See Appendix B.I The General Counsel has excepted to the failure of the AdministrativeLaw Judge to find that Respondent engaged in unlawful hiring hall practicesas to discriminatee Richard Gilbert on and after September 21, 1976. Whileconcluding that Local 45 had discriminated against Gilbert in violation ofSec. 8(bXI)(A) and (2) prior to that date, the Administrative Law Judgefound that no violations occurred thereafter because as of that date Gilbertwas registered both with Respondent and another local in contravention ofpar. 26 of the consent decree which prohibits multiple registrations. We findmerit in the General Counsel's exceptioi.. It is clear that it would have beenfutile for Gilbert to rely solely on Respondent for employment opportunitiesin view of its consistent pattern of discrimination against him and othermember and nonmember referrals purportedly madepursuant to excepted category designations is that asubstantial number of such designations are false.We therefore find that Respondent has engaged inunlawful discrimination not only by referring itsmembers to work in preference to the nonmembernamed discriminatees, but by its consistent pattern ofdiscrimination against all similarly situated nonmem-ber applicants.2. We agree with the Administrative Law Judgethat Respondent also violated Section 8(b)(1)(A) and(2) of the Act with respect to its members ThomasCullinane and Leonard Gibson in giving preferenceto other of its members by making referrals which itdid not seek to justify under the excepted categoriesof the consent decree and for which it offered noother explanation. Based on an examination of thereferral books themselves, we find that Respondentspecifically committed unfair labor practice viola-tions in a total of five instances with respect toCullinane and eight instances with respect to Gibson,as set forth in Appendix C attached hereto. Inaddition to these specific violations, we further findthat, as in the case of nonmember discriminatees, asubstantial number of Respondent's nonchronologi-cal referrals, purportedly pursuant to the consentdecree, of other of its members in preference toCullinane and Gibson were also false and, therefore,were unlawful.Finally, for the reasons fully set forth by theAdministrative Law Judge, we find Respondentadditionally violated Section 8(b)(1)(A) and (2) byrefusing to permit Joseph Bucci the opportunity toregister for employment through its hiring hall.THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(b)(1)(A) and (2) of the Act, weshall order that it cease and desist therefrom and takenonmembers. In effect, Gilbert was attempting to mitigate the loss ofearnings he suffered during the backpay period by reason of Respondent'sdiscrimination against him. Furthermore, the record contains no evidencethat Respondent had knowledge prior to the hearing that Gilbert wasseeking referral at another hiring hall. Respondent therefore has notaffirmatively demonstrated that such a consideration was a basis for itsfailure to refer him. For these reasons, we conclude that Gilbert's effort tolocate employment opportunities elsewhere does not preclude our findingthat Respondent committed unfair labor practices as to this individual afterSeptember 21, 1976.s It appears that Respondent regards the designation "call back" as anexcepted category under the consent decree. As noted by the AdministrativeLaw Judge, however, there is no such excepted category provided for in theconsent decree.I While there are minor discrepancies between the figures set out by theAdministrative Law Judge and those revealed by our examination of thereferral books themselves, such discrepancies are too insubstantial to affectour conclusion herein.212 IRONWORKERS, LOCAL 45certain affirmative action designed to effectuate thepurposes of the Act.In view of our findings in Ironworkers Local 373,supra, and Ironworkers Local 45, supra, that Respon-dent Local 45 previously has engaged in widespreadand pervasive violations of Section 8(b)(1)(A) and (2)of the Act, we conclude that the unfair laborpractices in this proceeding constitute a continuationof Respondent's earlier unlawful conduct. Therefore,in order to effectuate the purposes of the Act, weshall direct Respondent to take action similar to thatwhich we found appropriate in those prior cases.Thus, we shall order Respondent to make whole thenamed nonmember discriminatees, and all othernonmember applicants who were similarly situated,sfor any loss of earnings they have suffered by reasonof Respondent's discrimination against them.9Suchbackpay will be applied under a formula whereby theoverall earnings of all applicants, seeking employ-ment through its referral system, whether membersor nonmembers, would be divided by the totalnumber of ironworkers who worked out of the hiringhall, taking into account the net earnings of theindividual discriminatees during the relevant periodand providing for the inclusion of interest as provid-ed in Florida Steel Corporation, 231 NLRB 651(1977).10Furthermore, in the event that the namednonmember discriminatees in the instant case aresubsequently determined at the compliance stage ofthis proceeding to fall within the class of other, as yetunidentified, nonmember discriminatees found in theprior cases, they shall be entitled to backpay from the10(b) period applicable therein. If, however, they arenot found to be within the class of nonmemberapplicants who were similarly situated, their backpayshall commence with the 10(b) period applicable inthe instant proceeding. Inasmuch as we have foundthat Respondent discriminated against Cullinane,Gibson, and Joseph Bucci for reasons other thantheir lack of membership in Local 45, they thereforedo not fall within the class of other, as yet unidenti-fied, nonmember discriminatees, and, accordingly,8 Although the Administrative Law Judge found the record contained noevidence that a member of Local 45 was ever requested by an employer, it isclear that the General Counsel introduced into evidence at the hearingRespondent's "Contractors Requisition Register." Local 45 does not rely,however, on this register as proof of the validity of "requested" designationsin its referral registers purportedly made pursuant to the operative judicialconsent decree. Furthermore, as noted by the Administrative Law Judge,Respondent failed to introduce and authenticate written confirmation ofcontractors' requests as required by par. 27(c) of the consent decree.Respondent must at least produce such documents, or explain its failure todo so, in order to meet the burden of proving its defense to faciallydiscriminatory referrals. Accordingly, the class of "similarly situated"discriminatees entitled to relief by this Decision and Order shall include anynonmember applicant for referral identified by the General Counsel insubsequent compliance proceedings as an individual in preference to whoma member applicant designated "requested" has been nonchronologicallyreferred, with the provision that Respondent may attempt affirmatively totheir backpay shall commence with the 10(b) periodapplicable herein.We shall additionally require that Respondentkeep and retain for a period of 2 years permanentwritten records of its hiring hall operations and makethose available to the Regional Director upon re-quest. We shall also order Respondent to submit tothe Regional Director four quarterly reports concern-ing the employment of all the named discriminateesand other nonmember applicants subsequently foundto have been similarly situated. Further, we shallrequire Respondent to place its referral registers, fora period of 2 years, on a table or ledge in its hiringhall for easy access and inspection by the applicantsupon the completion of each day's entries in suchregisters. Finally, we shall direct that Respondentpost an appropriate notice.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,International Association of Bridge, Structural &Ornamental Ironworkers, Local 45, Jersey City, NewJersey, its officers, agents, and representatives, shall:I. Cease and desist from:(a) Causing or attempting to cause the separateemployer-members of the Building Contractors As-sociation of New Jersey, or any other employer, todiscriminate against any of the following employees:Joseph BucciMario ColelloThomas CullinaneLewis DiMascioJohn DouglasFrank FregaLeonard GibsonGeorgeRichard GilbertWilliam HandleyGeorge HartungRobert HartungWilliam McGuireOnofiro SamarelliRichard SheehanWhiteor any other employees, in violation of Section8(a)(3) of the National Labor Relations Act becausedefend any "requested" referral designation by production and verificationof the aforementioned documents or other evidence of sufficient probity.D The complaint herein not only alleges that Respondent has violated theAct with respect to the referral of the named discriminatees, but it alsoalleges more broadly that Respondent has unlawfully discriminated against"other of its applicants for employment." In view of our finding herein thatRespondent has engaged in a pattern of widespread discrimination againstnonmember applicants seeking employment through its hiring hall, and inlight of our previous findings in Ironworkers Local 373, supra, andIronworkers Local 45, supra, we find it appropriate to provide restitutionalrelief to the named discriminatees as well as to other, as yet unidentified,discriminatees for any loss of earnings they may have suffered by reason ofRespondent's discrimination against them. See Painters, Decorators, andPaperhangers of America, Local No. 985 (W F. Sahualia & Co., Inc.), 194NLRB 323 (1971); Harold Goldsmith and Ada J. Goldsmith, d/b/a SuperiorMaintenance Company, 133 NLRB 746 (1961).'O See, generally, Isis Plumbing d Hearing Co., 138 NLRB 716 (1962).213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof their lack of membership in Local 45 or for otherarbitrary or invidious reasons.(b) In any other manner restraining or coercingemployees or applicants for employment in theexercise of their rights guaranteed them by Section 7of the National Labor Relations Act.2. Take the following affirmative action necessaryto effectuate the purposes of the Act:(a) Keep and retain for a period of 2 years from thedate of this Decision and Order permanent writtenrecords of its hiring and referral operations whichwill be adequate to disclose fully the basis on whicheach referral is made, and upon the request of theRegional Director for Region 22, or his agents, makeavailable for inspection, at all reasonable times, anyrecords relating in any way to the hiring and referralsystem.(b) Submit four quarterly reports to the RegionalDirector, due 10 days after the close of each calendarquarter subsequent to the issuance of this Decisionand Order, concerning the employment of the above-named employees and other nonmember applicantssubsequently found to have been similarly situated.Such reports shall include the date and number ofjob applications made to Respondent, the date andnumber of actual job referrals by Respondent, andthe length of such employment during such quarterperiod.(c) Place the referral registers, for a period of 2years, on a table or ledge in the hiring hall for easyaccess and inspection by the applicants, as a matterof right, upon the completion of each day's entries insuch registers.(d) Make whole each of the above-named employ-ees, and all other nonmember applicants who weresimilarly situated, for any loss of earnings they mayhave suffered by reason of the discrimination prac-ticed against them, in the manner set forth in thesection of this Decision entitled "The Remedy."(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all records, reports, work lists, and other documentsnecessary to analyze the amount of backpay dueunder the terms of this Decision and Order.(f) Post at all places where notices to employees,applicants for referral, and members are postedcopies of the attached notice marked "AppendixA." I Copies of said notice, on forms provided bythe Regional Director for Region 22, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(g) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.11 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause any ofthe employer-members of the Building Contrac-tors Association of New Jersey, or any otheremployer, to discriminate against any of thefollowing employees:Joseph BucciMario ColelloThomas CullinaneLewis DiMascioJohn DouglasFrank FregaLeonard GibsonGeorgeRichard GilbertWilliam HandleyGeorge HartungRobert HartungWilliam McGuireOnofiro SamarelliRichard SheehanWhiteor any other employees, in violation of Section8(a)(3) of the National Labor Relations Actbecause of their lack of membership in Local 45or for other arbitrary or invidious reasons.WE WILL NOT in any other manner restrain orcoerce employees or applicants for employmentin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL keep and retain for a period of 2 yearspermanent written records of our hiring andreferral operations which will be adequate todisclose fully the basis on which each referral ismade and, upon the request of the RegionalDirector for Region 22, or his agents, makeavailable for inspection, at all reasonable times,any records relating in any way to the hiring andreferral system.WE WILL submit four quarterly reports to theRegional Director, due 10 days after the close ofeach calendar quarter subsequent to the issuanceof the Board's Decision and Order, concerningthe employment of the above-named employeesand those nonmember applicants subsequentlyfound to have been similarly situated. Such214 IRONWORKERS, LOCAL 45reports shall indicate the date and number of jobapplications made to us, the date and number ofour actual job referrals, and the length of suchemployment during such quarter.WE WILL place the referral registers, for aperiod of 2 years, on a table or ledge in our hiringhall for easy access and inspection by the appli-cants, as a matter of right, upon the completion ofeach day's entries in such registers.WE WILL make whole each of the above-namedemployees, and all other nonmember applicantswho were similarly situated, for any loss ofearnings they may have suffered by reason of ourdiscrimination against them.INTERNATIONAL ASSOCIATIONOF BRIDGE, STRUCTURAL &ORNAMENTAL IRONWORKERS, LOCAL 45APPENDIX BRespondent Local 45, at the minimum has violated Section 8(b)(1)(A) and (2) ofthe Act with respect to the named nonmember discriminatees set forth below byreferring the following members out of chronological order/ with no purporteddesignations under the consent decree.1. MARIO COLELLONamed DiscriminateeM. ColelloName of Member ReferredJ. KellyR. Drumm2 violations totalDate Signed6/7/767/14/768/10/76Date Referred9/17/768/24/768/17/762. LOUIS DIMASCIONamed DiscrimioateeL. DiMascioL. DiMascioName of Member ReferredJ. KellyR. DrummW. McVicarT. HendricksR. Reilly5 Violations TotalDate Signed6/24/767/14/768/10/769/30/7610/12/7611/29/761/6/77Date Referred 2/9/20/76 (Absent)8/24/768/17/76(Blank) 2110/12/7612/20/762/8/771/ Although there are instances set forth below in which the named discriminateeand the member of Local 45 registered at the hiring hall on the same date, anexamination of the referral hooks discloses that in each instance the nameddiscriminates signed in prior to the member given preference.Indicates instances in which the named £iscriminatee was called for referralbut was not present in the hiring hall. With respect to the referral ofLouis DiMascio in the instance denoted above, Local 45's referral books donot reveal that DiMascio was marked "absent" in the "Date Referred" columnof the register on September 20, 1976. DiMascio, however, gave undisputedtestimony that although he reported to the hiring hall on that date he leftfor a brief period and was not present at the specific time his name wascalled for referral and that Respondent informed him later that day that hewas considered to be absent.3/Indicates that the named discriminates had not been called for referral asof the date of the hearing.215 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. JOHN DOUGLAS4. FRANK FREGANamed DiscriminateeJ. DouglasNamed DiscriminateeF. FregaF. FregaName of Member ReferredT. Hendricks1 Violation TotalName of Member ReferredL. McClanahanJ. KellyM. Callaghan, Jr.R. DrummT. HendricksR. Reilly6 Violations TotalDate Siened Date Referred9/27/76 (Blank)11/29/76 12/20/76Date SiRned6/7/767/12/767/14/768/4/768/10/7610/28/7611/29/761/6/77Date Referred9/7/767/12/768/24/768/28/768/17/76(Blank)12/20/762/8/775. RICIIARD GILBERTNamed DiscriminateeR. GilbertR. GilbertR. GilbertNamed DiScriminateeW. HandleyW. Handley6. WILLIAM HANDLEYName of Member ReferredL. McClanahanM. Callaghan, Jr.R. DrummR. DeeckenT. Hendricks5 Violations TotalName of Member ReferredJ.L.E.J.E.R.BrooksMcClanahanDingierIacouzziDingierDrummM. lalvorsenR. Reilly8 Violations TotalDate Signed6/14/767/12/768/4/768/4/768/10/768/25/7610/15/7611/29/76DateSiRned6/4/766/4/767/12/767/28/768/3/768/3/768/10/7610/28/7611/26/761/6/77Date Referred7/29/767/12/7610/5/76 (Absent)8/28/768/17/768/28/76(Blank)12/20/76Date Referred8/25/766/21/767/12/767/29/768/24/768/12/768/17/76(Blank)2/7/772/8/777. GEORGE HARTUNGNamed DiscriminateeC. HartungName of Member ReferredDate Signed5/12/76Date Referred 4/9/7/76 (Absent)referral of George Ilartung in the instance denoted above,books do not reveal that Hartung was marked "absent" in4/ With respect to theLocal 45' s referral216 IRONWORKERS, LOCAL 457. COERCE HARTUNr, (cont.)Named DiscriminateeName of Member ReferredJ. RrooksJ. KellyE. DinglerR. Drumm4 Violations TotalDate Signed6/4/767/14/768/3/768/10/76Date Referred6/21/768/24/768/12/768/17/768. ROBERT HARTUNr,Named DiscriminateeR. HartungR. HartungName of Member ReferredL. McClanahanT. HendricksR. Reilly3 Violations TotalDate SiRnedr,/24/767/12/7611/26/7611/29/761/6/77Date Referred7/27/767/12/76(Blank)12/20/762/8/779. WILLIAMX McrUIRENamed DiscriminateeW. McCuireW. McC.uireW. McCuireName of Member ReferredJ. McNeilJ. BrooksR. DeeckenT. HendricksR. Reilly5 Violations TotalDate Signed3/23/766/4/766/4/768/20/768/25/7611/8/7611/29/761/6/77Date Referred7/1/766/7/766/21/7610/5/768/28/76(Blank)12/20/762/8/7710. ONOFIRO (FRED) SAMARELLINamied DiscriminateeF. SamarelliName of Member ReferredL. McClanahanJ. KellyE. ninelprJ. IacouzziDate SiRned6/24/767/12/767/14/767/28/768/3/76Date Referred9/1 7/767/12/768/24/767/29/768/24/76/ the "Date Referred" colum'n of the register on September 7, 1976. Ilartung,however, nave undisputed testimony that although he reported to the hiringhall on that date he left for a brief period and was not present at thespecific time his name was called for referral and that Respondent informedhim later that dav that he was considered to be absent.217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNamed DiscriminateeF. SamarelliName of Member ReferredE, DinglerM. CallaghanR. DrummR. DeeckenW. McVicarM. HalvorsenT. Hendricks11 Violations TotalDate Signed8/3/768/4/768/10/768/25/769/27/7610/12/7611/26/7611/29/76Date Referred8/12/768/28/768/17/768/28/762/8/7710/12/762/7/7712/20/7611. RICHARD SHEEHANNamed DiscriminateeR. SheehanR. SheehanR. Sheehan12. CEORCE WHITENamed Discriminatee,, WhiteC. White,,. WhiteName of Member ReferredL. McClanahanE. DinglerJ. IacouzziE. DingRlerM. Callaghan, Jr.R. DrummR. DeeckenW. McVicarM. HalvorsenT. HendricksR. Reillv11 Violations TotalName of Member ReferredL. McClanahanR. DrummR. DeeckenM. McVicarR. Reilly5 Violations TotalDate Signed6/10/767/12/767/21/767/28/768/3/768/3/768/4/768/10/768/25/7610/4/7610/12/7611/26/7611/29/761/6/77Date Signed6/11/767/12/768/10/768/25/769/20/7610/12/7612/27/761/6/77Date Referred7/19/767/12/7610/4/76 (Absent)7/29/768/24/768/12/768/28/768/17/768/28/76(Blank)10/12/762/7/7712/20/762/8/77Date Referred9/17/767/12/768/17/768/28/7611/9/7610/12/76(Blank)2/8/77Total violations with respect to named nonmember discriminatees: 66218 IRONWORKERS, LOCAL 45APPENDIX CRespondent Local 45, at the minimum, has violated Section 8(b)(1)(A) and (2) ofthe Act with respect to its members Thomas Cullinane and Leonard Cibson byreferring the following members out of chronological orderl/ with no purporteddesignations under the consent decree.1. THOMAS CULLINANENamed DiscriminateeT. CullinaneT. Cullinane2. LEONARD GIBSONName of Member ReferredJ. McNeilJ. BrooksW. McVicarM. HalvorsenT. Hendricks55Violations TotalDate SiRned3123/766/4/766/4/769/28/7610/12/7611/26/7611/29/76Date Referred 2/7/1/76 (Absent)6/7/766/21/762/8/77(Blank)10/12/762/7/7712/20/76Named 'DiscriminateeL. GibsonName of Member ReferredE.J.E.M.R.R.L. GibsonDinglerlacouzziDingierCallaghan, Jr.DrummDeeckenM. HalvorsenR. Reilly8 Violations TotalDate Signed7/22/767/28/768/3/768/3/768/4/768/10/768/25/7610/25/7611/26/761/6/77Date Referred10/4/767/29/768/24/768/12/768/28/768/17/768/28/76(Blank) 2/2/7/772/8/77Total violations with respect to named member discriminatees: 13j] Although there are instances set forth below in which the named discriminateeand another member of Local 45 registered at the hiring hall on the same date,an examination of the referral books discloses that in each instance thenamed discriminates signed in prior to the other member given preference.2/ Indicates instances in which the named discriminatee was called for referralbut was not present in the hiring hall.2/ Indicates that the named discriminatee had not been called for referral asof the date of the hearing.219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Administrative Law Judge: Thehearing in this matter was held on February 14, 15, and 16,1977, in Newark, New Jersey, on a complaint issued by theGeneral Counsel of the National Labor Relations Boardagainst International Association of Bridge, Structural &Ornamental Ironworkers, Local 45, herein called Local 45,the Union, or the Respondent. The original complaint,issued on November 26, 1976, and a first amendedcomplaint, issued cn January 12, 1977, arose out of nineseparate charges filed by the individuals named as Charg-ing Parties in the above-captioned cases, and alleged thatLocal 45 maintained an exclusive job-referral system butdiscriminatorily failed to follow it with respect to numerousnamed, and unnamed, individuals, thereby violating Sec-tion 8(b)(1)(A) and (2) of the National Labor RelationsAct, as amended.1The Respondent's answer admitted the jurisdictional andcommerce allegations, its status as a union, and its contractwith the Building Contractors Association of New Jersey(herein called BCA), but it denied all allegations that it hadviolated the Act.At the hearing, the parties were afforded full opportunityto appear, to examine and cross-examine witnesses, and toargue orally. Oral argument was waived. On April 15, 1977,both the General Counsel and the Respondent submittedbriefs.2Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERSThe Building Contractors Association of New Jersey, aNew Jersey corporation, is an association of employersengaged in the construction business in the State of NewJersey. For many years, the members of the BCA haveI This case was originally consolidated with several other cases involvingLocal 373 of the Ironworkers. At the outset of the hearing, a motion to sever,made by counsel for the latter union, was granted.2 On March 9, 1977, pursuant to a stipulation of the parties entered intoat the hearing, the General Counsel submitted certain exhibits which hadbeen designated as G.C. Exhs. 9(a) and (b). These have been placed in thedelegated to it the authority to bargain collectively with theUnion on their behalf and to enter into a single contractcovering their respective employees. During the yearpreceding issuance of the complaint, a representativeperiod, the members of the BCA received goods andmaterials valued in excess of $50,000 directly from pointsoutside the State of New Jersey at locations within thatState. Upon the foregoing facts, the Respondent admits,and I find, that the BCA is an employer engaged incommerce within the meaning of the Act.II1. THE LABOR ORGANIZATION INVOLVEDInternational Association of Bridge, Structural & Orna-mental Ironworkers, Local 45, is a labor organizationwithin the meaning of the Act.HI. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and IntroductionLocal 45 is no stranger to proceedings before the Board.In a decision issued on September 23, 1976, involving theRespondent and two other locals of the Ironworkers,Administrative Law Judge Thomas A. Ricci found thatLocal 45 had violated Section 8(b)(l)(A) and (2) of the Actby causing employer-members of the BCA to discriminateagainst the individuals named in the complaint as well asagainst "other as yet unidentified ironworkers." Moreover,in his recommended Order, Administrative Law JudgeRicci prescribed backpay for both the named discrimina-tees of Local 45 and for all unidentified, or unnamed,discriminatees who suffered similar violations of the Act atthe hands of the Respondent. Administrative Law JudgeRicci further recommended that, because of the wide-spread violations by Local 45, a monitor be designated bythe Board to oversee the day-to-day operations of thehiring hall of Local 45. International Association of Bridge,Structural & Ornamental Iron workers, Local 373 (BuildingContractors Association of New Jersey), 232 NLRB 504(1977) (hereinafter known as Ironworkers 1).exhibit file along with a document submitted by Raymond G. Kruse, Esq.,by letter dated March 8, 1977, described in said letter as an affirmationregarding the out-of-local registration of Richard Gilbert, one of thecomplainants. The letter, marked as Resp. Exh. 2, has also been placed inthe exhibit file.220 IRONWORKERS, LOCAL 45Later, in another decision involving Local 45, issued onDecember 30, 1976, Administrative Law Judge John M.Dyer found that Local 45 had violated Section 8(bXIXA)and (2) of the Act by causing members of BCA todiscriminate against Ralph Bucci and other employees orapplicants for employment. Administrative Law JudgeDyer recommended that Bucci be made whole for anylosses suffered as a result of the Respondent's discrimina-tion. He further recommended that the provisions of thebroad remedial order proposed by Administrative LawJudge Ricci in Ironworkers I be applied, and that, if therewere an appeal, Case 22-CB-3223 be consolidated withCases 22-CB-3024, et al., previously decided by Adminis-trative Law Judge Ricci, for consideration by the Board.International Association of Bridge, Structural & OrnamentalIronworkers, Local 45 (Building Contractors Association ofNew Jersey), 232 NLRB 504 (1977) (hereinafter known asIronworkers II).Local 45, as a part of the Northern New Jersey DistrictCouncil of Ironworkers (the Council), has had contractualrelations with the BCA over a long period of time. Thecurrent contract,3in effect at all times material herein,provides that each local in the Council operates a hiringhall. It also requires that ironworkers seeking jobs are to beregistered at the hall and referred to employing contractorsin rotation and on a nondiscriminatory basis as therequests are received from employers. Both the agreementand the Act require that members of the local not be givenpreference over nonmembers. Local 117, United Brother-hood of Carpenters & Joiners of America, AFL-CIO (PeterKiewit Sons' Co.), 189 NLRB 690, fn. 1 (1971). In the twoearlier cases involving Local 45, however, it was found thatthe Respondent had a referral practice whereby Local 45gave preference to its own members over nonmembers. Itwas therefore found by the Administrative Law Judge ineach case that the Respondent's practice caused anemployer who had agreed to put people to work only whencoming out of Local 45's hiring hall to discriminate, in thewords of the statute, "against an employee in violation ofSection 8(a)(3)." For this reason, the Respondent's referralsystem was found to violate Section 8(b)(2). Local 117,ibid; and International Brotherhood of Boilermakers, IronShipbuilders, Blacksmiths, Forgers and Helpers Local LodgeNo. 169, AFL-CIO (Riley Stoker Corporation), 209 NLRB140 (1974).In the two prior cases involving the Respondent, bothAdministrative Law Judge Ricci and Administrative LawJudge Dyer found that the collective-bargaining agreementin effect between Local 45 and the BCA provided for anexclusive hiring hall arrangement whereby all applicantsfor employment within the jurisdiction of Local 45 had togo through the Respondent's hiring hall. In the presentcase, the Respondent now contends that it does not havean exclusive hiring hall arrangement with the BCA. Thereis no merit to this argument.Article XV of the contract in question provides, inrelevant part, as follows:3 The term of this current contract is from July 1, 1975, through June 30,1977.15.1 Every Employer bound hereby agrees that he willrecruit all employees covered hereby exclusivelythrough the several hiring halls operated by the Unionand/or its Locals. The said hiring halls shall beoperated by the Union and its Locals in a non-discriminatory manner and on a non-discriminatorybasis in accordance with the said Decree in U.S. v.Plumbers Local 24, et al, Civil Action No. 444-71,etc ...Notwithstanding the plain language of the collective-bar-gaining agreement, the Respondent now contends that itdoes not operate an exclusive hiring hall because it has apractice whereby some employers may employ up to 50percent of their own employees on a jobsite without goingthrough Local 45's hiring hall to obtain them. The facts,however, do not support this contention. Thus, RaymondVenner, business agent for the Respondent, testified that, ifa large employer, such as Bethlehem Steel, has 50 percentof its own employees on a job, that employer must hire therest exclusively through Local 45's hiring hall. Further-more, with respect to the jobs in progress at the time of thehearing in this case, Venner gave additional testimonywhich establishes the exclusive character of the hiring hallin question. Thus, Venner testified that, as to the three jobson which Local 45 was providing the ironworkers at thetime of the hearing, on one Local 45 referred all 8 of theironworkers hired; on the second there were 3 companymen and 3 men referred from Local 45's hall; and on thethird there were 18 ironworkers, of which 12 had beenreferred by Local 45. Finally, John Carroll, President ofLocal 45, testified that, whereas an employer could hire allthe ironworkers on a jobsite without going through the hall,this could be done only if the employerfirst secured theapproval of the business agentfor Local 45.In view of the language of article XV of the collective-bargaining agreement, and the testimony of both Vennerand Carroll, it is now found that Local 45 continues tooperate an exclusive hiring hall just as was found by theAdministrative Law Judges who heard the earlier casesinvolving the same contract provision and the practices ofLocal 45. It is well established that where an exclusivehiring hall arrangement provides for the referral of appli-cants on a first-in, first-out basis a union violates Section8(b)(1X)(A) and (2) by giving preference to its own membersover the nonmembers who sign the referral register. Local117, United Brotherhood of Carpenters & Joiners of America,AFL-CIO (Peter Kiewit Sons' Co.), supra, InternationalBrotherhood of Boilermakers, Iron Shipbuilders, Blacksmiths,Forgers and Helpers Local Lodge No. 169, AFL-CIO (RileyStoker Corporation), supra.In 1972, a consent decree was entered by the UnitedStates District Court for the District of New Jersey in anaction brought by the United States against, inter alia, theNorthern New Jersey District Council of Ironworkers andits five locals, including Local 45, to enforce Title VII ofthe Civil Rights Act of 1964. U.S. v. Plumbers Local 24, etal, Civil Action No. 444-71 (D.C.N.J.). This decree, a copyof which was received in evidence, enjoined the defendants221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin that action, including Local 45, from discriminatingagainst registrants for job referrals on account of "race,creed, color, or national origin," and specifically declaredthat "no ...applicant shall be ...denied referralbecause. ..he is not a union member."Throughout the hearing the Respondent contended that,in complying with the aforesaid consent decree, Local 45cannot be held to have violated the Act. This argument,initially made by the Respondent in Ironworkers 1, wasthoroughly analyzed and rejected by Administrative LawJudge Ricci in his Decision in that case. In accord with hisconclusion there, it is now found that the Respondent herecannot find shelter for any discrimination against non-members by resort to the terms of the consent decree.There is no inconsistency between the civil rights require-ments of the decree and the requirements imposed uponthe Respondent Union by the provisions of the NationalLabor Relations Act.B. The FactsWhen an ironworker is available for a job he mustpersonally sign the referral register maintained by Local45,4 and enter therein such information as his name, race,date of registration, union affiliation, if any, and theclassification of work which he represents that he isqualified to perform. When an employer calls the hiringhall to requisition ironworkers, the business agent whoanswers the call is supposed to refer an applicant by hisrespective work classification in chronological order ofregistration. As the business agent refers an applicant, heenters in the register, opposite the applicant's entries, thedate the applicant was referred, the name of the employer,and the classification of work the applicant is beingreferred to perform. In the event an applicant is absent atthe time his name is called, he is marked "absent" on theregister and is thereafter ineligible for referral until hereregisters at the hiring hall.The facts as to the experience which the alleged discrimi-natees had in "shaping," or endeavoring to use, theRespondent's hiring hall are set forth below.Richard D. SheehanSheehan has been an ironworker since 1966. He becamea member of Local 399,5 located in Camden, New Jersey,in 1967. He has been registering for employment as anironworker at the Respondent's hiring hall since 1966. InJune 1975, Sheehan attempted to transfer from Local 3994 Under the contract between the BCA and the District Council ofIronworkers, as well as the consent decree in U.S. v. Plumbers Local 24, etal., all of the locals in the Council are to follow the same procedure that isdescribed here.s Local 399, along with the Respondent, is affiliated with the Internation-al Association of Bridge, Structural & Ornamental Ironworkers. The same istrue of all other union locals to which reference will be made in thesucceeding pages of this Decision.a The 10(b) period for the Charging Parties begins on the dates listedbelow for the respective named individuals (all dates are for the year 1976):March 28, Leonard Gibson and William Handley; March 30, MarioCollelo, George Hartung, Robert Hartung. William McGuire, RichardSheehan, and George White; April 4, Thomas Cullinane; April 6, FrankFrega; April 21, Richard Gilbert; April 29. Onofiro Samarelli; May 26,Joseph Bucci; June 3, Louis DiMascio and John Douglas.to Local 45, but his application was rejected. Sheehantestified that, before he did so, he discussed the matter withBusiness Agent Venner, and the union official sought todisuade him by telling him that such a course "was not agood idea"; that a transfer into Local 45 "would be a courtmatter ...and a long drawn-out process"; and that, inany event, it was "up to me [Venner] who work[s] and whodoesn't work."Photocopies of the complete registration records of theRespondent for the period in questions were received inevidence. Sheehan signed the register on February 12,1976, and was referred on April 29, 1976, to Elizabeth Ironfor structural work. The referral register indicates thatthere were 29 Local 45 members who signed the registersubsequent to March 30 (the 10(b) date as to Sheehan) andbefore April 29, who were referred to perform work thatSheehan had listed as being qualified to perform. Of these29 members of Local 45 who were referred ahead ofSheehan, all but 2 were listed in the register as "stewards,""call backs," or as having been "requested" by a specificemployer. The Respondent contends that any member ofLocal 45 in the above-mentioned categories constitutedexceptions to the first-in, first-out rule and could bereferred out of order. Later in this Decision, the Respon-dent's argument as to these purported "exceptions" will beconsidered. For the present, and assuming, arguendo, thevalidity of this contention, two other members of Local 45,S. Flynn and M. Callaghan, were referred on April 19 to dostructural work. This skill was among those which Sheehanlisted as being qualified to perform. Neither Flynn norCallaghan was listed as being in one of the aforementioned"exception" categories.Sheehan signed the register again on June 10, 1976, andwas not referred until the following July 19 to performstructural welding work for American Steel Erectors. In themeantime, 45 members of Local 45 who signed the registerafter he did were referred before Sheehan to jobs which hewas listed as qualified to perform. Among this group of 45were at least 5 members of the Respondent whom theregister does not classify as being "stewards," "requested,""call backs," or "late calls." These were R. Bucco, J.Carroll, R. Beyer, R. Iacouzzi, and L. McClanahan.7Sheehan signed the register again on July 21 and wasmarked absent on October 4. The register lists 115members of Local 45 who signed the register after Sheehandid on July 21, and who were referred prior to October 4 toperform work skills which Sheehan listed as being able toperform, including 9 individuals who were not described as"stewards" or as being in any of the other "exceptions"7 Ronald Richardson, another member of Local 45, was also referred outof turn and ahead of Sheehan, notwithstanding the fact that he was notlisted in any of the "exception" categories. However, Richardson was alsoblack. The Respondent has contended that in compliance with the consentdecree it had to be especially responsive to its black members. Although it isclear that the decree only required that the Respondent not discriminateagainst blacks, there may be some tangential merit to this argument whichLocal 45 has advanced. In any event, it is evident from the referral registerthat Richardson was often referred out of chronological order. However,because of the above contention by the Respondent, he is not named in anyof the listings which appear hereinafter. Donald L. Baskerville, Joe Cypress,Kenneth Kitchens, S. Jackson, and Edwin McMillian, all of whom were alsoblack members of the Respondent Local, are classified similarly and are notlisted below, notwithstanding the fact that they were frequently referred outof turn and ahead of the Charging Parties.222 IRONWORKERS, LOCAL 45mentioned above. These were M. Callaghan, Jr., J. Cree-gan, E. Dingier (referred on two different occasions), R.Drumm (referred on four different occasions), R. Deecken,J. lacouzzi, W. Kearney, A. McNeil, and R. Melley.Sheehan last signed the register on October 4, 1976, andas of February 22, 1977, had not been referred. Neverthe-less, during that period, 75 members of Local 45 whosigned the register subsequent to Sheehan were referredprior to February 22 to perform work skills listed by him.Included in this group of 75 were 14 who do not fall withinany of Local 45's "exceptions." These were M. Callaghan,Jr. (referred on two different occasions), J. Creegan, S.Flynn, M. Halvorsen, T. Hendricks, F. Kelly, T. McNeil,W. McVicar, E. Melley, J. O'Connell, F. Otersen, R. Reilly,T. Reilly, and T. Toomey.George WhiteWhite had a journeyman ironworker's book with Local399. According to his credible testimony, he started in thetrade in 1970 and has been registering at Local 45's hiringhall since that time.White signed the register on December 5, 1975, and wasreferred on June 1, 1976, to perform rod work for Balezza.In the period after March 30, 1976 (the 10(b) date as toWhite) but before June 1, 1976, 64 members of Local 45who signed the register after White were referred to work atskills which he listed as being able to perform. Of theseindividuals, eight do not come within any of Local 45's"exceptions." These were: B. BeBee, F. Dorsett (referredon two different occasions), S. Flynn, G. Goldey, R.Hardiman, J. MacGregor, J. Morris, and M. Morris.White signed the register again on June 11, 1976, andwas referred to work on September 17 to perform rod workfor Safeway Construction. In the meantime, 77 members ofLocal 45 who signed the register subsequent to White werereferred to jobs prior to September 17 to perform skillslisted by him. Included in this number were eight membersof Local 45 who do not come within any of the Respon-dent's "exceptions." These were: R. Beyer, R. Bucco, J.Carroll, R. Drumm (referred on two different occasions),R. Dumma, J. lacouzzi (referred on two different occa-sions), L. McClanahan, and I. McNeil.White signed the register once more on September 20,and his name was called on November 9, at which time hewas marked absent. During that same period, 15 membersof Local 45 who signed the register after White werereferred prior to November 9 to perform skills listed byhim. At least two of these individuals, T. lacouzzi and R.Melley, do not fall within any of Local 45's "exceptions."White last signed the register on December 27, 1976, andas of February 22, 1977, his name had not been called.Nevertheless, T. Toomey and R. Reilly, two members ofLocal 45 who signed the register subsequent to White, werereferred prior to February 22 to perform skills listed byhim. Neither Toomey nor Reilly fall within the Respon-dent's "exceptions."William McGuireMcGuire credibly testified that he had been an ironwork-er since 1952. He joined Local 399 in 1953 and has beenshaping Local 45's hiring hall since that time. On twodifferent occasions he sought, without success, to transferinto Local 45.McGuire signed the register on March 23, 1976, and wasreferred on July I to American Steel to perform structuralwork. During the period after March 30 and prior to July I,108 members of Local 45 who signed the register afterMcGuire were referred to jobs to perform skills listed byhim. At least 15 of these individuals do not fall withinLocal 45's "exceptions." These were: B. BeBee, J. Brooks,R. Bucco, M. Callaghan, Jr., E. Dingier, P. Dorsett, G.Douglas, S. Flynn, B. Hanlon, B. Hendricks, J. Iacouzzi, J.Kelly, J. MacGregor, J. McNeil, and M. Morris.McGuire signed the register again on August 20, 1976,and was referred on October 5, 1976, to Weber Engineeringto perform structural work. During that period, 69 mem-bers of Local 45 who signed the register after McGuirewere referred prior to August 20 to perform skills listed byhim. Included in that number were eight who do not fallwithin Local 45's "exceptions." These were: J. Creegan, R.Deecken, E. Dingier, R. Drumm, R. Dumma, J. Kearney,W. Kearney, and E. Melley.McGuire signed the register again on November 8, 1976,and as of February 33, 1977, lie had not been called forwork. Nevertheless, 24 members of Local 45 who signedthe register after November 8 were referred to jobs prior toFebruary 22 to perform skills listed by him. Included inthat group were four members who do not fit within Local45's "exceptions." These were: T. Hendricks, F. Otersen,R. Reilly, and T. Toomey.Robert Hartung and William HandleyHartung has been an ironworker since 1959. He is amember of Local 399 and has been shaping Local 45'shiring hall since he became an ironworker. Handley hasbeen a member of Local 399 since 1967 and has beenshaping Local 45's hiring hall since 1962.Both attempted to transfer into Local 45 during thesummer of 1975. In this connection they were interviewedby the executive board of the Local, but both of theirapplications were rejected. They then appealed this rulingto the International, but the latter refused to reverse thedecision of the Local. Both Hartung and Handley testifiedthat, on the evening of their meeting with the executiveboard, Venner talked with them about their request fortransfers and sought to discourage them with the statementthat they would find that "trying to get in ... would cost alot of money for lawyer fees and nobody would get in."Hartung testified that Venner then told them that "while...in office he would send the local members out to workfirst and take care of his friends and [then] the out oftowners." Handley testified that Venner told them that"even if we were to transfer in, there won't be no guaranteeof any kind of work for us because he had to take care ofthe local men first, then his friends, then out of towners."According to Handley, Venner told them "no one would beallowed to get into the local because [once] one person wasallowed in, it would open up the door for everybody to getin." In about mid-September, when Hartung was at theunion hall, Venner told him that he had heard thatHandley was "going to go to the NLRB," and that "he223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdidn't want no trouble." According to Hartung, Vennerthen told him that, if he and Handley withdrew theirtransfer cards, they could go to work. Hartung testified thatthereafter he and Handley discussed the matter again andwithdrew their transfer requests.sHartung signed the register on March 29, 1976, and wasreferred to a job on April 27, 1976. There were 10 membersof Local 45 referred prior to the time he was, who signedthe register after he did, and they were referred to performskills listed by him. This number included S. Flynn and M.Callaghan, Jr., neither one of whom fell within Local 45's"exceptions."Hartung signed the register again on May 3, 1976, andwas referred on June 4 to perform work for AmericanSwimming Pool. In the meantime, 26 Local 45 memberswho signed the register after he did were referred before hewas to perform skills listed by him. Included in this numberwere F. Dorsett and R. Hardiman, two individuals who donot come within Local 45's "exceptions."On June 24, Hartung signed the register once more andwas referred on July 27 to work for Pelham Fence. Duringthat period, 34 members of Local 45 who signed theregister after Hartung were, nevertheless, referred prior toJuly 27 to perform skills listed by him. Included in thisnumber were R. Beyer, R. Goldey, Jr., J. lacouzzi (who wasreferred twice during this period), and L. McClanahan,none of whom fell within Local 45's "exceptions."On August 30, 1976, Hartung signed the register againand was referred on October 13 to perform work for MorinErectors. During that same period, 70 members of Local 45who signed the register after Hartung were referred prior toOctober 13 to perform skills listed by him. Included in thisgroup were eight individuals who did not fall within Local45's "exceptions." These were: R. Bucco, J. Creegan, E.Dingler, R. Drumm (referred on two different occasions),J. Kearney, W. Kearney, D. MacGregor, and E. Melley(referred on two different occasions).On November 26, 1976, Hartung signed the register oncemore. As of February 22, 1977, he had not been referred.Nevertheless, 13 members of Local 45 who signed subse-quent to him were referred to jobs prior to February 22 toperform skills listed by him. Four of these individuals, T.Hendricks, F. Otersen, T. Toomey, and R. Reilly, do notfall within Local 45's "exceptions."Handley signed the register on March I, 1976, and wasreferred on April 27 to perform rod work for an employernamed Glenwall. Between March 28 (the date the 10(b)period commenced as to Handley) and prior to April 27, 11members of Local 45 who signed the register subsequent toHandley were referred to jobs to perform skills listed byhim. This included S. Flynn who did not fall within Local45's "exceptions."On June 4, 1976, Handley signed the register again andon August 25 he was referred to Aniero Concrete toperform mesh work. During that period, 84 members ofLocal 45 who signed the register subsequent to Handleywere referred to jobs for the performance of skills listed byhim. Of these individuals, 12 do not fall within Local 45's8 The quotations which appear above from the testimony of these twowitnesses were generally denied by Venner when the latter was on the stand.His denials were not persuasive, however, and it is my conclusion that both"exceptions." These were: R. Beyer, J. Brooks, R. Bucco, J.Carroll, E. Dingier (referred to jobs on two occasions), R.Drumm, R. Goldey, Jr., R. Hanlon, J. Iacouzzi (referred tojobs on three occasions), J. Kelly, L. McClanahan, and R.Phillips.On October 28, 1976, Handley signed the register again,and as of February 22, 1977, his name had not been called.However, 18 members of Local 45 who signed the registersubsequent to Handley were referred before February 22 toperform skills listed by him. Five of these individuals, donot fall within any of Local 45's "exceptions." These were:M. Halvorsen, T. Hendricks, F. Kelley, R. Reilly, and T.Toomey.Mario ColelloCollelo credibly testified that he has been an ironworkerand a member of Local 17, Cleveland, Ohio, since 1970,and that he has been shaping Local 45's hiring hall sincethen.Colello signed the register on December 5, 1975, and wasreferred on May 7, 1976, to perform rod work for NationalIndustrial Design. Between March 30, 1976 (the date the10(b) period began for Colello) and prior to May 7, 40members of Local 45 signed the register subsequent toColello but were referred before he was to perform skillslisted by him. This number included F. Dorsett, S. Flynn,R. Goldey, Jr., and J. Morris, four individuals who do notfall within Local 45's "exceptions."On June 7, Colello signed the register again, and onSeptember 17 he was referred to Safeway Construction toperform rod work. During that period, 57 members ofLocal 45 who signed the register after Colello were referredbefore he was to perform skills listed by him. This numberincluded nine individuals who do not fall within Local 45's"exceptions." These were: R. Beyer, R. Bucco, J. Carroll,R. Drumm (referred on two different occasions), R.Goldey, Jr., J. Iacouzzi, T. Iacouzzi, J. Kelly, and J.McNeil.On September 20, Colello signed the register again, andon November 4 he was referred to Paddock Pool toperform rod work. While Colello was waiting to be referredduring this period, nine members of Local 45 who signedthe register after Colello were referred before him toperform skills listed by him. One of this number, T.lacouzzi, who was referred on November I to perform rodwork for Paddock, does not fall within any of Local 45's"exceptions."On December 15, 1976, Colello signed the register oncemore and as of February 22, 1977, he had not beenreferred. Nevertheless, T. Toomey, a member of Local 45,signed the register on January 3 and was referred ahead ofColello on January 25 to perform rod work for an employernamed Steers. Toomey does not fall within any of Local45's "exceptions."Hartung and Handley were more credible witnesses as to the incidentsdescribed in this paragraph.224 IRONWORKERS, LOCAL 45Frank FregaFrega credibly testified that he has been an ironworkersince 1969, that he is a member of Local 399 in Camden,and that he has been shaping Local 45's hiring hall since1969.Frega signed the register on March 1, 1976, and wasreferred on June 4 to perform rigging work for Brennan.Between April 6 (the date the 10(b) period began for Frega)and June 4, 52 members of Local 45 signed the registersubsequent to Frega but were referred before he was toperform skills listed by him. Six of these individuals do notfall within Local 45's "exceptions." These were: B. BeBee,F. Dorsett, R. Hardiman, J. Kelly, J. MacGregor, and M.Morris.Frega signed the register again on June 7 and wasreferred on September 7 to perform rod work for Kerzner.During that period, 74 members of Local 45 signed theregister after Frega but were referred before he was toperform skills listed by him. Of these individuals, II do notfall within Local 45's "exceptions." These were: R. Beyer,R. Bucco, M. Callaghan, Jr., J. Carroll, R. Drumm (whowas referred three times in this period), R. Goldey, Jr., G.Douglas, J. lacouzzi (who was referred twice within thisperiod), J. Kelly, L. McClanahan, and R. Murphy.Frega next signed the register on September 12, and onOctober 27 he was marked absent for not being presentwhen his name was called. Within that period, members ofLocal 45 who signed the register after Frega were referredbefore his name was called to perform skills listed by him.Five of these individuals do not fall within Local 45's"exceptions." These were: E. Borel, J. Creegan, E. Dingier,J. Kearney, and E. Melley.Frega signed the register again on October 28, 1976, andas of February 22, 1977, his name had not been called.Within that period, nine members of Local 45 who signedthe register after Frega were referred before his name wascalled to perform skills listed by him. Five of theseindividuals do not fall within Local 45's "exceptions."These were: T. Hendricks, F. Kelly, F. Otersen, T. Reilly,and T. Toomey.Thomas CullinaneCullinane, a member of Local 45, credibly testified thathe began as an apprentice ironworker in 1971 and, uponcompletion of the training program in 1974, became ajourneyman.Cullinane signed the register on March 23, 1976. Theregister indicates that his name was called on July 1, atwhich time he was marked "absent." The register alsoindicates, however, that after April 4, 1976, (the date the10(b) period began for Cullinane) and prior to July 1, 107members of Local 45 were referred to jobs that required theskills which Cullinane listed. Furthermore, 14 of thoseindividuals do not fall within Local 45's "exceptions."These were: B. BeBee, J. Brooks, R. Bucco, M. Callaghan,Jr., E. Dingler, F. Dorsett, G. Douglas, R. Hardiman, B.Hendricks, J. lacouzzi, J. Kelly, J. MacGregor, J. McNeil,and M. Morris.Cullinane signed the register again on September 28,1976, and his name was called on February 7, 1977, atwhich time he was marked absent. The register, however,indicates that 84 members of Local 45 who signed theregister after Cullinane were referred prior to February 7 toperform skills listed by him. This last group includes 16individuals who do not fall within any of Local 45's"exceptions." These were: R. Beyer, R. Bucco, M. Calla-ghan, Jr. (referred twice during this period), J. Creegan, E.Dingier, S. Flynn, M. Halvorsen, T. Hendricks, T. Iacouz-zi, C. Lemenille, T. McNeil, W. McVicar, E. Melley, J.O'Connell, T. Reilly, and T. Toomey.Leonard GibsonGibson, who is black, joined Local 45 and started with itsapprenticeship program in 1970. He became a journeymanironworker in 1973.Gibson signed the register on April 1, 1976, and wasreferred on May 6 to American Steel to perform structuralironwork. There were 15 members of Local 45 who signedthe register after Gibson, and who were referred to performskills listed by him prior to the time that he was sent to thejob with American Steel. This included S. Flynn and M.Callaghan, neither one of whom fall within Local 45's"exceptions."On June 14, Gibson signed the register again, and onJuly 7 he was referred to American Steel to performstructural work. During this period, there were 11 membersof Local 45 who signed the register after Gibson and, whowere referred to perform skills listed by him prior to thetime that he was sent out on July 7. One of theseindividuals, R. Bucco, does not fall within any of Local 45's"exceptions."On July 22, Gibson again signed the register, and onOctober 4 he was referred to Weber to perform structuralwelding. During that period, I 11 members of Local 45 whosigned the register after Gibson were referred to performskills he was qualified to perform prior to the time that hewas sent out. Included in this number were II individualswho do not fall within any of Local 45's "exceptions."These were M. Callaghan, J. Creegan, R. Deecken, E.Dingier (who was referred three times in this period), R.Drumm, R. Dumma, J. Kearney, W. Kearney, J. lacouzzi,E. Melley, and A. McNeil.On October 25, 1976, Gibson signed the register again,and as of February 22, 1977, he had not been called. In themeantime, 31 members of Local 45 who signed the registerafter him were referred prior to February 22 to performskills listed by him. This last group includes six individualswho do not fall within Local 45's "exceptions." Thesewere: M. Halvorsen, T. Hendricks, F. Kelly, F. Otersen, R.Reilly, and T. Toomey.Richard GilbertGilbert credibly testified that he started in the trade in1966; that he joined Local 28 in Richmond, Virginia, in1968; and that he has been shaping Local 45's hiring hallsince 1966.Gilbert signed the register on February 4, 1976, and onApril 29, he was referred to Elizabeth Iron to performstructural work. During that period, there were sevenmembers of Local 45 who signed the register after Gilbert225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand who were referred after April 21 (the date the 10(b)period began for Gilbert) to perform skills listed by himprior to the time that he was sent to the job with ElizabethIron.On June 14, Gilbert signed the register again, and onJuly 29 he was referred to American Steel to performstructural work. During the period that he was awaiting areferral, 55 members of Local 45 who signed the registerafter he did were referred before he was to perform skillslisted by him. Included in this group were seven individualswho do not fall within Local 45's "exceptions." Thesewere: R. Bucco, J. Carroll, R. Goldey, Jr., J. Kelly, J.Iacouzzi (who was referred two times in this period), L.McClanahan, and R. Phillips.On August 4, Gilbert signed the register, and on October5 he was marked as being absent when his name was called.During that period, 78 members of Local 45 who signed theregister after he did were referred to perform skills listed byhim before October 5. Included in this group were nineindividuals who do not fall within Local 45's "exceptions."These were: M. Callaghan, J. Creegan, R. Deecken, E.Dingier, R. Drumm (who was referred twice in this period),R. Dumma, J. Kearney, W. Kearney, and R. Melley.Gilbert signed the register again on October 15, 1976,and as of February 22, 1977, his name had not beencalled.9During that period, there were eight members ofLocal 45 who signed the register after he did who werereferred to perform skills listed by him. Included in thatgroup were three individuals, T. Hendricks, F. Kelly, andT. Toomey, who do not fall within Local 45's "exceptions."George HartungHartung credibly testified that he has been an ironwork-er since 1955; that he was a member of Local 399, ofCamden, New Jersey, from 1956 to 1963; and that he is notpresently a member of any union. He has been shapingLocal 45's hiring hall since 1955.Hartung signed the register on November 19, 1975, andhis name was called on May 6, 1976, at which time he wasmarked absent. During that period, 43 members of Local45 who signed the register subsequent to Hartung werereferred after March 30 (the date the 10(b) period began forHartung) and before May 6 to perform skills listed by him.Included in this number were six individuals who do notfall within Local 45's "exceptions." These were: E. Borel,F. Dorsett, R. Goldey, T. Hendricks, J. Morris, and T.Reilly.On May 12, Hartung signed the register again, and hisname was not called until September 7, at which time hewas marked absent. During that period, 89 members ofLocal 45 who signed the register after Hartung werereferred prior to September 7 to perform skills listed byhim. Included in this number were 12 individuals who donot fall within Local 45's "exceptions." These were R.Beyer, J. Brooks, R. Bucco, E. Dingier, R. Drumm, J.9 Gilbert acknowledged that he has, at various times, registered for workat every hiring hall in the District Council; and that the last time heregistered at a hiring hall other than that of the Respondent was with LocalI I, Newark, in September 1976. Subsequent to the close of the hearing, Mr.Raymond Kruse, counsel for Local 45. submitted an affirmation to theeffect that he had examined the registration books of Local I and foundCarroll, G. Douglas, R. Goldey, Jr., B. Hanlon, B.Hendricks, J. lacouzzi (who was referred twice in thisperiod), and J. Kelly.Hartung last signed the register on February 2, 1977, andas of February 22, 1977, had not been referred.Onofiro SamarelliSamarelli credibly testified that he has worked at thetrade since 1970. He has been shaping Local 45's hiringhall since 1970. He is not a member of any union andcredibly testified that he has never registered for employ-ment with any other local.Samarelli signed the register '0 on April 29, 1976, and wasreferred on June 4 to perform rod work for AmericanSwimming Pool. During the period that he was awaiting areferral, 28 members of Local 45 who signed the registerafter he did were referred before he was to perform skillslisted by him. Included in this group were two individuals,F. Dorsett and R. Hardiman, who do not fall within Local45's "exceptions."On June 24, Samarelli signed the register again and wasreferred on September 17 to perform structural work forGarden State Erectors. During the period that he wasawaiting referral, 117 members of Local 45 who signed theregister after he did were referred before he was to performskills listed by him. Included in this number were 10individuals who do not fall within Local 45's "exceptions."These were: R. Beyer, R. Deecken, E. Dingier (who wasreferred twice during this period), R. Drumm (who wasreferred four different times during this period), R. Goldey,Jr., J. lacouzzi (who was referred twice during this period),J. Kearney, J. Kelly, C. McClanahan (who was referredtwice during this period), and A. McNeil.On September 27, 1976, Samarelli signed the registeragain and was referred on February 8, 1977, to performstructural work for Elizabeth Iron. During the period thathe was awaiting referral, 86 members of Local 45 whosigned the register after he did were referred before he wasto perform skills listed by him. Included in this numberwere 14 individuals who do not fall within Local 45's"exceptions." These were: R. Bucco, M. Callaghan (whowas referred twice during this period), J. Creegan, S. Flynn,M. Halvorsen, T. Hendricks, T. Iacouzzi, C. Lemenille, T.McNeil, W. McVicar, E. Melley (who was referred twiceduring this period), J. O'Connell, T. Reilly, and T. Toomey.Samarelli last signed the register on February 10, 1977, andas of February 22, 1977, had not been referred.Louis DiMascioLouis DiMascio credibly testified that he has been anironworker since 1962, that he has been shaping Local 45'shiring hall since then, and that he became a member ofLocal 399 in Camden in 1964.DiMascio signed the register on June 24, 1976, and,when his name was called on September 20, he was markedthat on September 21, 1976, Gilbert had registered with Local I 1, and that,on September 30. Gilbert was referred to a job from that hiring hall. Sincethe consent decree stipulated (par. 26) that there could be no multipleregistrations, no violations by the Respondent as to Gilbert will be found forthe period on and after September 21, 1976.lo He signed as "Fred" Samarelli.226 IRONWORKERS, LOCAL 45absent. During the period that he was awaiting a referral,65 members of Local 45 who signed the register after he didwere referred before he was to perform skills listed by him.Included in this group were eight individuals who do notfall within Local 45's "exceptions." These were: R. Beyer,R. Drumm (who was referred twice during this period), R.Dumma, R. Goldey, Jr., J. Iacouzzi (who was referredtwice during this period), J. Kearney, J. Kelly, and J.McNeil.On September 20, he signed the register and the next daywas referred to Balezza Construction to perform rod work.On September 30, 1976, he signed the register again, andas of February 22, 1977, his name had not been called.During that period, however, 26 members of Local 45 whosigned the register after he did were referred to performskills listed by him. Included in this number were nineindividuals who do not fall within Local 45's "exceptions."These were: J. Creegan, T. Hendricks, T. Iacouzzi, F.Kelly, W. McVicar, E. Melley, F. Otersen, R. Reilly, and T.Toomey.John DouglasDouglas credibly testified that he has worked at the tradesince 1970, that he is a journeyman ironworker, and that hehas been a member of Local 399 since that same year. In1976, he attempted to transfer into Local 45 but wasunsuccessful. He further testified that since June 1976 hehas not been registered at the hiring hall of any union otherthan Local 45.Douglas signed the Respondent's register on June 24,1976, and was referred out on July 8 to perform rod work.During the period that he was awaiting this referral, threemembers of Local 45 who signed the register after he didwere referred before he was to perform skills listed by him.Douglas signed the register again on September 27, 1976,and as of February 22, 1977, his name had not been called.In the meantime, 19 members of Local 45 who signed theregister after he did were referred prior to February 22,1977, to perform skills listed by him. Included in this groupwere five individuals who do not fall within Local 45's"exceptions." These were J. Creegan, T. Hendricks, T.Iacouzzi, F. Kelly, and T. Toomey.C. Findings and Conclusions with Respect to theAlleged Violations of Section 8(b)(1)(A) and (2)1. The alleged grounds on which Local 45referred members out of chronological ordera. StewardsThe Respondent contended at the hearing in the presentcase, although not in its brief, that it had the right to refercertain ironworkers out of order. This argument rested onthe fact that, while the collective-bargaining agreementrequired that the hiring hall be operated "in a nondiscrimi-natory manner and on a nondiscriminatory basis," inaccordance with the consent decree of the U.S. DistrictCourt, the latter permits certain out-of-turn referrals. Ingeneral, these exceptions are stewards or foremen, replace-ments, and those expressly requested by name by a specificemployer. In Ironworkers 1, the Respondent raised thisdefense and it was rejected by Administrative Law JudgeRicci on the ground, inter alia, that the designation of adisproportionate number of Local 45 members as stewards,employer requests, etc., was an obvious subterfuge toconceal the discriminatory referral of its own membersover the nonmembers who had signed the register. Thefacts as to this defense in the present case will now beconsidered.Paragraph 27(g) of the consent decree provides:Senior experienced applicants may be referred out ofchronological sequence to act as stewards for the workcrew at a particular job site as may be deemednecessary or proper by the union official in charge ofreferrals thereto. This shall be limited to one stewardfor each contractor. [Emphasis supplied.]Business Agent Venner testified that at the time of thehearing in the present case Local 45 had 206 members, andthat about 70, whom he described as "out-of-towners,"regularly "shape" the Respondent's hiring hall. Moreover,as to this latter group of "out-of-towners," or nonmembersof Local 45, it is evident from the earlier findings that somehave been shaping the Respondent's hall for 10, 15, andeven more than 20 years. Obviously, many, if not all, ofthese men must be experienced ironworkers. Nevertheless,the referral registers which were received in evidencedisclose that from March 28, 1976, to February 22, 1977,the Respondent referred over 80 of its own members out ofchronological order to act as stewards on jobsites, while atthe same time referring only four nonmembers of Local 45to act as stewards. Although the Respondent called manywitnesses, in addition to its business agent and several of itsprincipal officers, it offered no evidence to establish thatthe members of Local 45 were more "senior" and "experi-enced" than the nonmember applicants for jobs. It is nowfound that the Respondent's designation of a highlydisproportionate number of its own members as "stew-ards" was, in fact, as the Board stated in another case, "amask for discriminatory motivation." Ashley, Hickham- UhrCo., 210 NLRB 32, 33 (1974).b. Employer requestsParagraph 27(c) of the consent decree provides that:An applicant may be referred out of chronologicalorder if a contractor requests the applicant by name.The union shall record such request together with thename of the contractor's representative making therequest. The union shall not make available to callingcontractors the list of names of persons then currentlyregistered for referral. The union shall request writtenconfirmation from the contractors of each request orreferral of applicant by name.An examination of the referral registers for Local 45reveals that from March 28, 1976, to February 22, 1977,Local 45 referred 221 of its members out of chronologicalorder allegedly because certain employers requested them.In contrast, the referral registers indicate that during thatsame period only about 28 nonmembers of Local 45 werespecifically requested by employers and referred out of227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDchronological order. Even though the paragraph of theconsent decree quoted above requires that Local 45 keep afile of all such requests from employers, the Respondentmade no effort to produce any such documentation.Consequently, the record in the present case is barren ofany evidence that even one member of Local 45, let alone221, was specifically requested by an employer.The testimony of two witnesses for the General Counsel,Gibson and Cullinane, both of them members of Local 45,is relevant here. Thus, Gibson testified that, at the regularmonthly meeting of the Respondent in August 1976,Business Agent Venner asked that all members who werestewards or foremen "look out for the Local Brothers" byrequesting them when they called the hall for ironworkers.Cullinane testified that, at the September 1976 meeting ofLocal 45, Venner again asked the members who werestewards or foremen "to come to the hall or call up and ask...for Local 45 men." Requests such as these, madepursuant to the business agent's urging, and based solelyon membership in Local 45, plainly violated Section8(b)(1)(A) and (2) of the Act.c. Late calls or emergency requisitionsParagraph 19(a) of the consent decree provides that thereferral registers are to be available for signing on Mon-days through Fridays each week, between the hours of 7a.m. and 9 a.m. Thereafter, paragraph 27(k) reads asfollows:Emergency employer requisitions communicated dur-ing other than normal referral hours or on Saturdays,Sundays or Holidays may be filled in an expeditiousmanner without regard to the chronological order ofregistration for referral.The referral registers of the Respondent are marked toindicate that during the period from March 28, 1976, toFebruary 22, 1977, nine members of Local 45 were referredout of chronological order pursuant to the exceptionprovided by paragraph 27(k), supra. The General Counsel,however, subpenaed the contractors' requisition registerwhich contains data on the date and hour when employerssubmitted their requests for employees to the Respondent.An examination of the requisition register as to several ofthe names listed on the referral register as having been latecalls, or emergency requests, discloses gross inaccuracieswhich cast further doubt upon the reliability of the latter. Afew of these examples are outlined below.The referral register indicates that G. Douglas signed thereferral register on July 12, 1976, and was referred out ofchronological order on July 29 to Pelham Fence as theresult of a request by the employer made "After 9:00a.m."" The contractor's requisition register, however,notes the request of Pelham Fence for an ironworker ashaving been made on July 28, rather than July 29, andfurther specifies that the request was made at 7:25 a.m.,uI The quoted phrase is the precise notation that appears in the registerto explain the referral of Douglas on the date in question.12 The foregoing phrases in quotation marks are from Local 45's referralregister.13 The inaccuracy of the referral register in another respect is evidentfrom a further example which appears in the record. Thus, Thomasrather than "After 9:00 a.m.," as the referral register wouldhave the reader believe.The referral register indicates that Richard Phillipssigned the register on July 15, 1976, and was referred onJuly 20 to Masken at 9:30 a.m. According to the requisitionregister, however, Masken requested two ironworkers at 7a.m. on the latter date. The referral register furtherindicates that C. Lemenille signed the referral register onSeptember 28, and Joe McConville and J. McConville onOctober 8. They were all referred to Interstate Iron onOctober 11, and, according to the referral register "After9:00 a.m." The notation which appears in the requisitionregister, however, indicates that Interstate Iron made arequest for three ironworkers on the day in question at 7a.m., rather than "After 9:00 a.m."The referral register further indicates that Martin Calla-ghan and M. Callaghan, Jr., signed the register on October13 and November 22, 1976, respectively. The register alsoindicates that, on December 6, the former was referred toBeaumeister and "Sent out at 9:45 a.m.," and that, onDecember 7, the latter was also referred to that sameemployer and "Sent out at 10:00 a.m." 12 The contractors'requisition register, on the other hand, notes a request fromBeaumeister for three ironworkers as having been receivedby Local 45 at 6:25 a.m. on December 6, and anotherrequest from the same employer for one more ironworkeras having been received at 6:25 a.m. on December 7. It isevident that the foregoing examples from the Respondent'sown records establish that the alleged "late calls" or"emergency employer requests" are, at the very least, mostinaccurate and are not even supported by Local 45's ownlog of contractor requisitions.13d. Call backsFrom March 28, 1976, to February 22, 1977, theRespondent's referral register lists approximately 54 mem-bers of Local 45 who were referred out of chronologicalorder purportedly because certain employers recalled themto a jobsite. In contrast, only 10 noianembers of Local 45were recalled in the same manner.There was no provision in the consent decree that wouldpermit out-of-turn referrals for alleged "call backs," and atthe hearing the Respondent made no effort to offer eithertestimony or documentation that would corroborate theaforesaid entries in the referral register. Nor did theRespondent offer any explanation for the wide disparitybetween the large number of times that members of Local45 were designated as "call backs" in the referral register incomparison with the relatively few instances in whichnonmembers were given this label. Under these circum-stances, it is now found that the better than 5-to-1 ratio inwhich the Respondent favored its members in the out-of-turn referrals it classified under this heading is furtherevidence of the continuing pattern of discriminationCullinane credibly testified that he was referred to only three jobs in 1976,each of only I day's duration (i.e., Elizabeth Ironworks on June 6,Hackensack Steel Erectors on July 28, and Slattery Associates on August 2).The referral register, however, indicates that Cullinane was waiting for workthroughout the entire year, and that on the one occasion his name wascalled, purportedly on July 1, he was absent from the hiring hall.228 against nonmembers which Local 45 has practiced in theoperation of its hiring hall.2. Conclusions as to the nonmembers of Local 45During the period from March 28, 1976, to February 22,1977, the Respondent made approximately 495 referrals ofits own members. Of this number approximately 375, or 75percent, were referred out of chronological order.14In viewof the almost total lack of any evidence offered by theRespondent for this massive preference accorded its ownmembers, it is now found that these statistics alone arefurther evidence that the Respondent was illegally motiva-ted in the operation of its hiring hall. U.S. v. IronworkersLocal 86, et al., 443 F.2d 544, 551 (C.A. 9, 1971), cert.denied 404 U.S. 984. It is further found, on the basis of thefindings set forth earlier herein, that the Respondentdiscriminated against Richard Sheehan, George White,William McGuire, Robert Hartung, William Handley,Mario Colello, Frank Frega, Richard Gilbert,15 GeorgeHartung, Onofiro Samarelli, Louis DiMascio, and JohnDouglas, as well as other nonlocal applicants, because oftheir nonmembership in Local 45. In so doing, it violatedSection 8(b)(1IXA) and (2) of the Act. Local Union No. 305,United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States andCanada (Mechanical Contractors Association of Connecti-cut), 211 NLRB 826, 829-830 (1974); Amalgamated MeatCutters and Butcher Workmen of North America, Local No.576 (Westfield Thriftway Supermarket), 201 NLRB 922(1973).3. Thomas Cullinane and Leonard GibsonBoth Cullinane and Gibson were metl.bers of Local 45.Nevertheless, from the findings set forth above, it ismanifest that many other members of Local 45 werereferred from the Respondent's hiring hall out of chrono-logical order and in spite of the fact that Cullinane andGibson were higher on the list. Local 45 offered noexplanation as to why these two members were bypassed inreferrals.A union is not free to prefer some of its members overothers, as the Board has clearly held in a substantial line ofcases. Miranda Fuel Company, Inc., 140 NLRB 181 (1962);General Truck Drivers, Warehousemen, Helpers and A utomo-tive Employees, Local 315, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of A mer-ica (Rhodes & Jamieson, Ltd), 217 NLRB 616, 617, 619(1975). In view of the failure of the Respondent to offer anyevidence as to why it chose to ignore the positions of bothCullinane and Gibson16on the referral register and,instead, to refer others out of turn to the detriment of theaforenamed, it is now found that, by such conduct as to14 As found earlier, this total included 82 referred out of order as"stewards," approximately 221 as "requests." 9 as "late calls," and 54 as"call backs." In addition, there were two who were referred as apprentices,one as a trainee, and about seven others for miscellaneous reasons.i' As to Gilbert, however, there should be no remedial award as to theperiod from and after September 21. 1976. when he was on the referralregister of Local I 1, Newark, as well as that of the Respondent.16 Gibson was a generally credible witness. However, as to one instance,that finding must be modified. Thus, Gibson testified that in DecemberIRONWORKERS, LOCAL 45Cullinane and Gibson, Local 45's conduct violated Section8(bXIXA) and (2). International Union of Operating Engi-neers, Hoisting and Portable Local No. 513, AFL-CIO (S. J.Groves and Sons Co.), 199 NLRB 921, 922 (1972).Finally, at the hearing and in its brief, the Respondentraised the defense that most of the Charging Parties werenot qualified for referral, that they were lacking in therequired skills for journeymen ironworker status, and thatthe locals (other than the Respondent) which had issuedthem union cards had acted capriciously. There is no meritto this defense. Apart from Joseph Bucci, whose case isconsidered separately, infra, this contention is plainly anafterthought on the part cf the Respondent. All of the 14individuals discussed above had been "shaping" Local 45'shiring hall for an extended period, some of them for over20 years. The Respondent offered no evidence that thequalifications of any of them had ever been questioned byits agents in the hiring hall. Lastly, and most significantly,there is no evidence that any of them was ever told that hewas not being referred because of any alleged lack ofqualifications. International Brotherhood of Boilermakers,Iron Shipbuilders, Blacksmiths, Forgers and Helpers LocalLodge No. 169, AFL-CIO (Riley Stoker Corporation), 209NLRB 140, 150 (1974); International Brotherhood of Electri-cal Workers, AFL-CIO, Local 82 (National ElectricalContractors Association, Dayton, Ohio, Chapter), 182 NLRB59, 61-62 (1970), enfd. 440 F.2d 1184 (C.A. 6, 1971).4. Joseph BucciBucci was a young man of 19 at the time of the hearing.During the summer of 1975, he had taken, but failed, theapprenticeship test which Local 45 had given. In Ironwork-ers I, it was alleged that on about December 1, 1975, Bucciwent to the hiring hall of Local 45 and sought to register,but that Business Agent Venner refused to let him sign thebook. Administrative Law Judge Ricci held that, on therecord in Ironworkers I, there was no foundation for theallegation that Bucci was discriminatorily denied an oppor-tunity to sign the referral register.At the present hearing, Ralph Bucci, father of JosephBucci, testified that on December 1, 1975, after Venner hadrefused to let Joseph Bucci sign the register, he questionedthe business agent as to the reason for rejecting his son.According to Ralph Bucci, Venner told him: "As long as I[Ralph Bucci] am trying to bust the Local he [Venner]wouldn't permit my son to sign."At that time, Ralph Bucci had been involved in extendedlitigation with the Respondent over his own right totransfer into Local 45. On four different occasions, in asmany different years, the last time being in 1975, he sought,unsuccessfully, to transfer from Local 489, in Scranton, tothe Respondent. After the last rejection, Bucci, Sr., filedsuit against Local 45 in the New Jersey state courts. This1976, when he went to the Local's office to pay his dues, Business AgentVenner inquired as to whether he still had unfair labor practice chargesagainst the Union, and he answered in the affirmative. According toGibson, Edward O'Connor, president of Local 45, who was present,thereupon told him that he "ought to give up [his I book and go on welfare."O'Connor took the stand at the hearing in the present matter andvehemently denied that he had made any such comment. The latter wasconvincing in this denial and it is now found that O'Connor did not makethe remark which Gibson attributed to him.229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaction was still pending when Bucci and his son went to thehiring hall on December 1, 1975. Thereafter, on May 4,1976, Bucci, Sr., filed an unfair labor practice chargealleging discrimination by Local 45 as to him. This chargeresulted in the issuance of the complaint in Ironworkers I1,and on September 22, 1976, the hearing was held in thatmatter. Later, as noted earlier, Administrative Law JudgeDyer issued his decision in Ironworkers II, wherein hefound that Local 45 had discriminated against RalphBucci, and in which he recommended the issuance of anorder requiring that the Respondent herein be required tomake Bucci whole for any losses suffered as the result ofthe discrimination practiced against him.Joseph Bucci credibly testified that from August 20 toNovember 17, 1976, as the result of a referral by Local 489,he was employed as an ironworker to do rod work for theBechtel Power Corporation in Warwick, Pennsylvania. OnNovember 26, 1976, after finishing the job in Pennsylvania,Joseph Bucci, accompanied by his father, returned to Local45's hiring hall and again requested Venner to let him signthe referral register. According to the son, on this occasionVenner asked him whether he had an Ironworkers' book,and when he sought to explain that although he did nothave a book he had acquired some experience, Vennerperemptorily closed the window on him without waiting forany explanations. Ralph Bucci then, again, asked thebusiness agent why he was continuing to deny his sonaccess to the referral register, and, according to the father,Venner's response was "For the same reason I told you lasttime."At the hearing, Venner at first testified that only a coupleof months elapsed between the first and the second timethat Joseph Bucci was at the hall, and that there was nopossibility of Bucci's having gained the necessary experi-ence in the short while between his visits. Later, however,he conceded that, in fact, an entire year might have elapsedbetween Bucci's appearances at the hall. Earlier herein, itwas found that much of Venner's testimony was incrediblewhen he sought to establish that he made no effort to prefermembers of Local 45 over nonmembers in the operation ofthe hiring hall. Based on the earlier conclusions as to theunpersuasive nature of Venner's testimony, as well as thecontradictory and unconvincing nature of his account ofhis exchanges with the Buccis, it is my conclusion that theversion of these two incidents given by the latter is morecredible than the denials of the business agent.It is now found that Venner's explanation for denyingBucci's son access to the hiring hall on the first visit wasthat the applicant's father was trying to "bust" the Local. Ayear later, when the son had acquired at least someexperience, Venner made no effort to inquire as to thatfact, but peremptorily denied him the opportunity to signup without offering the son any chance to describe theexperience he had had. Then, when Bucci, Sr., asked thatVenner offer a ground for this last rejection, the businessagent told him that it was "For the same reason I told youlast time."The Respondent was not obligated to allow the youngerBucci to sign the referral register when he had no17 These tabulations do not include the occasions cited in the precedingparagraph where the Respondent's register did not offer any self-servingqualifying experience, as, in fact, was found in Ironworkers1. At the same time, Local 45 was not free to deny access toits hiring hall because Venner resented the litigiousness ofBucci, Sr., and the resort which the latter had had to theBoard and the courts in seeking to establish his own rightto transfer into the Respondent's local. Consequently, fromthe circumstances of the second rejection of Joseph Bucci,described above, it is my conclusion that the younger Bucciwas denied access to the Respondent's referral register notbecause he lacked experience, but because of the vendettabetween Venner and his father. By this course of conduct,the Respondent violated Section 8(b)(l)(A) and (2) of theAct.5. Concluding FindingsEarlier herein it was found that in dozens of instancesduring the period from March 28, 1976, to February 22,1977, the Respondent's agents in charge of the hiring hallpassed over the alleged discriminatees. It is now foundthat, apart from those occasions when those marked"stewards," "requested," "late calls," and "call backs,"were preferred over the alleged discriminatees, the latterwere discriminatorily denied referrals by the Respondentin many cases when those whom it favored were notdesignated "exceptions" even on the registers of Local 45.Consequently, as to those occasions and by the out-of-turnreferrals of those for whom even the Respondent couldoffer no explanation, it is now found that the Respondentviolated Section 8(bXX1)(A) and (2) of the Act. It is furtherfound that, in this respect, Local 45 violated those sectionsof the Act as to Mario Colello 16 times, Thomas Cullinane31 times, Louis DiMascio 19 times, John Douglas 5 times,Frank Frega 27 times, Leonard Gibson 24 times, RichardGilbert 18 times, William Handley 21 times, GeorgeHartung 19 times, Robert Hartung 22 times, WilliamMcGuire 28 times, Onofiro Samarelli 34 times, RichardSheehan 31 times, and George White 21 times. It is alsofound that a substantial number, at least half of thosereferrals listed in the Respondent's register as "stewards,""requests," "late calls," and "call backs," were intentional-ly and falsely so designated and violated the Act.Earlier it was also found that in hundreds of otherinstances the Respondent arbitrarily classified many out-of-turn referrals as "exceptions" and labeled them as"stewards," "requests," "late calls," and "call backs" undercircumstances which plainly established that this practicewas largely without basis in fact and was being used todiscriminate against the nonmembers in favor of themembers of Local 45. This occurred, as found supra, on atleast the following number of occasions as to the above-named discriminatees: Colello 91 times, Cullinane 161times, DiMascio 75 times, Douglas 17 times, Frank Frega110 times, Gibson 148 times, Gilbert 124 times, Handley 85times, George Hartung 114 times, Robert Hartung 133times, McGuire 173 times, Samarelli 115 times, Sheehan233 times, and White 139 times.17On the basis of thefindings set forth above, it is now found that at least half ofthe foregoing referrals were improperly and falsely desig-exculpatory evidence that those referred ahead of the particular discrimina-tee were "exceptions."230 IRONWORKERS, LOCAL 45nated as "exceptions" to conceal the manner in which thehiring hall was being used by the Respondent to prefer itsown members, and that by so doing the Respondentviolated Section 8(b)(1)(A) and (2) in each instance when itresorted to this subterfuge.For the reasons set forth earlier and on the facts foundherein, it is also found that the Respondent violatedSection 8(b)( )(A) and (2) by its treatment of Joseph Bucci.The General Counsel included an elaborate statisticalanalysis of the Respondent's referral register that wasattached to his brief as Appendixes I through 14. In orderthat the reviewing authority may have the benefit of thisanalysis, the aforesaid appendices have been marked asAdministrative Law Judge's Exhibits I through 14, and allof them have been placed in the exhibit file of this case.They are now received in evidence.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, as set forth in sectionIII, above, occurring in connection with the operations ofthe employers and BCA as set forth and described insection 1, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1. By attempting to cause and by, in fact, causing theemployer-members of the Building Contractors Associa-tion of New Jersey to discriminate against the 15 ironwork-ers named in the complaint, and other as yet unidentifiedironworkers, in violation of Section 8(aX3) of the Act, theRespondent, International Association of Bridge, Structur-al & Ornamental Ironworkers, Local 45, has violated and isviolating Section 8(bXIXA) and (2) of the Act.2. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent violated Section8(b)XIXA) and (2) of the Act, as set forth above, it will berecommended that it be ordered to cease and desist fromsuch conduct and take affirmative action designed toeffectuate the policies of the Act. Specifically, it will berecommended that this case be consolidated with JD-615-76 and JD-861-76, if those cases are still pending beforethe Board, and that the remedies therein found appropriatefor Local 45 be extended to the present proceeding andenlarged by the instant case. On the other hand, even if thiscase is not consolidated with the aforesaid cases, it isrecommended that the recommended remedy fashioned byAdministrative Law Judge Ricci in JD-615-76 be appliedherein.[Recommended Order omitted from publication.]231